Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 6/17/2022.
Response to Amendment
2.	The independent claims have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.  Applicant has argued that the cited art of record does not teach the limitations of the amended claims, specifically as it relates to training a DNN to understand noise characteristics and using the DNN to apply noise suppression factors. 
Allowable Subject Matter
4.	Claims 1-3, 5-9, 11-14 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
receiving, via one or more hardware processors, one or more audio signals in real- time; 
identifying, via one or more hardware processors, plurality of noises in the received one or more audio signals, wherein the plurality of noises includes environmental noises and Gaussian noises; 
eliminating, via one or more hardware processors, at least spike noises from the identified plurality of noises using the pre-processing filter, wherein the pre-processing filter includes a low-pass filter, a Butterworth filter, and a moving average filter; 
identifying, via one or more hardware processors, format of each of the identified plurality of noises, wherein the format of the plurality of noises include Waveform Pulse Code Modulation Audio (.wav), Pulse Code Modulation (PCM), Moving Picture Experts Group Audio Layer 3 (mp3), and Moving Picture Experts Group Audio Layer 4 (mp4); 
converting, via one or more hardware processors, the identified format of each noise into the PCM format using a deep neural network (DNN), wherein the DNN is trained to understand characteristics comprising of spectral frequency deviations and momentary behavior with time of each of the plurality of noises identified in the audio signal; and 
suppressing, via one or more hardware processors, the one or more identified noises using the DNN, and wherein the DNN applies a dynamic suppression factor based on learning weights of neurons on the one or more audio signals to suppress the identified plurality of noises.

Regarding claim 7, Matsukawa et al (2021/0065731), the closest art of record, teaches noise cancellation using artificial intelligence 
Abstract: A method includes receiving a signal that includes noise, generating a reference signal that comprises an estimate of the noise included in the received signal, and using the reference signal to remove at least part of the noise from the received signal. The reference signal is generated by a model built using machine learning. A system includes a first apparatus that carries a signal that includes noise, and a processor based apparatus configured to execute steps including receiving the signal that includes the noise, generating a reference signal that comprises an estimate of the noise included in the received signal, and using the reference signal to remove at least part of the noise from the received signal. A storage medium storing one or more computer programs is also provided.
[0018] Specifically, in some embodiments of the present invention the reference signal is generated using artificial intelligence (AI), such as for example machine learning. That is, in some embodiments, machine learning is used to generate, predict, or create the reference signal. The reference signal is then applied to the noise cancellation architecture to cancel out, remove, or reduce the noise. Thus, in some embodiments the present invention provides a combination of noise cancellation/source separation technology and machine learning or other type of AI.
[0021] In step 104 a reference signal is generated using machine learning or some other type of artificial intelligence (AI). In some embodiments, the reference signal comprises an estimate of the noise included in the received (subject) signal. That is, in some embodiments the reference signal comprises the target noise signal that is to be removed from the received signal. In some embodiments, the reference signal is generated by a model built using machine learning. Any type of machine learning may be used. For example, in some embodiments a generative adversarial network (GAN) may be used, that is, the model is built using GAN. In such embodiments, GAN is used to generate the reference signal, which may comprise the target noise signal that is to be removed. If the target noise signal that is to be removed comprises motor noise, then in such embodiments GAN is used to generate an estimate of the motor noise.
24: any type of machine learning may be used, and in some embodiments a generative adversarial network (GAN) may be used. In such embodiments, GAN generates the reference signal, which in some embodiments may comprise the target noise signal to be removed. GAN generates the reference signal based on AI technology. In some embodiments, the generator 202 may comprise a combinational neural network (CNN) auto encoder and a recurrent neural network (RNN) auto encoder.
[0026] As mentioned above, the noise component included in the subject signal may comprise any type of noise, distortion, and/or interference. For example, in some embodiments the noise component may comprise noise created by haptics or other electronics such as are found in computer gaming controllers and devices or other computer systems. Such haptics or other electronics may create motor sound noise, motor magnetic noise, fan noise, or any other type of noise. Motor sound noise can be difficult to remove and/or cancel because it can be broadband with a changing signal characteristic along time. The motor sound and signal can be recorded with a microphone closely located to the motor. In this case, however, other signals like music, speech, and other noises will also be recorded. As such, as described above, some embodiments of the present invention provide that the target noise signal to be removed is generated with machine learning, such as for example GAN. Then, using the generated signal from GAN, noise cancellation technologies (e.g. AEC, etc.) are applied to remove, cancel, suppress, or reduce it.

	But does not specifically teach the limitations of the claim.

	Another closely related reference, Baek (2018/0286425), teaches a technology that removes noise using a neural network model ([0002]).

However, the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 7.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655